DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response submitted June 1, 2022, has been received.  The amendment of claims 1, 3, 4; and cancellation of claim 6, is acknowledged.
Applicant’s arguments with respect to claims 1-5 and 6-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 8-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2015/0364675 (“Wang”) in view of U.S. Patent Pub. 2009/0273257 (“Ifuku”).
Claim 1
Wang discloses a piezoelectric thin film containing a metal oxide, wherein the metal oxide contains bismuth, potassium, titanium, iron and element M;  5the element M is at least one of magnesium and nickel (paragraphs [0007-0008], bismuth, potassium, iron, titanium, and magnesium); at least a part of the metal oxide is a tetragonal crystal having a perovskite structure (paragraph [0007], tetragonal structure).
Wang discloses the tetragonal crystal having a (100) plane orientation but does not appear to explicitly disclose and a (001) plane of the tetragonal crystal is oriented in a normal direction of a surface of the piezoelectric thin film (paragraph [0051]).  
Ifuku discloses a similar piezoelectric composition in an actuator element with a tetragonal crystal having a (100) plane orientation and further describes a crystal orientation of (001) in a perpendicular or thickness direction (paragraph [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the tetragonal crystal having a (100) plane orientation, as disclosed by Ifuku, into the device of Wang, for the purpose of improving piezoelectric effect in the direction of ejection.

Claim 2
Wang in view of Ifuku discloses the piezoelectric thin film according to claim 1, wherein the metal oxide is represented by the following chemical formula 1: x(BiɑK1-ɑ)TiO3-yBi(MβTi1-β)O3-zBiFeO3 (1) 15wherein each of x, y and z in the chemical formula 1 is a positive real number; x+y+z is 1; ɑ in the chemical formula 1 is more than 0 and less than 1; β in the chemical formula 1 is more than 0 and less than 1 (Wang, paragraphs [0048-0049]). 
Wang in view of Ifuku discloses the inclusion of magnesium but does not appear to explicitly disclose wherein  20M in the chemical formula 1 is represented by MgγNi1-γ; and y is 0 or more and 1 or less.
Ifuku discloses using magnesium and nickel in combination as a component of the piezoelectric layer (paragraphs [0047-0048]).
It would have been obvious one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein  20M in the chemical formula 1 is represented by MgγNi1-γ; and y is 0 or more and 1 or less, as disclosed by Ifuku, into the device of Wang, for the purpose of providing a piezoelectric composition with large piezoelectricity (Ifuku, paragraph [0047-0019]).

Claim 5
Wang in view of Ifuku discloses the piezoelectric thin film according to claim 1, wherein the piezoelectric thin film is an epitaxial film (Wang, paragraph [0046]).

Claim 7
Wang in view of Ifuku discloses the piezoelectric thin film according to claim 1, wherein the piezoelectric thin film is a ferroelectric thin film (Wang, paragraph [0096]).  

Claim 58
Wang in view of Ifuku discloses a piezoelectric thin film device comprising: the piezoelectric thin film according to claim 1 (Wang, Fig. 3).

Claim 9
Wang in view of Ifuku discloses the piezoelectric thin film device according to claim 8 comprising:  10a single crystal substrate; and the piezoelectric thin film stacked on the single crystal substrate (Wang, paragraph [0035], single crystal).  

Claim 10
Wang in view of Ifuku discloses the piezoelectric thin film device according to claim 8 comprising:  15a single crystal substrate; an electrode layer stacked on the single crystal substrate; and the piezoelectric thin film stacked on the electrode layer (Wang, Fig. 3, paragraphs [0035-0037]).

Claim 11
Wang in view of Ifuku discloses the piezoelectric thin film device according to claim 8 20comprising: an electrode layer; and the piezoelectric thin film stacked on the electrode layer (Wang, electrodes 60 and 80 and piezoelectric film 70).    

Claim 12
Wang in view of Ifuku discloses the piezoelectric thin film device according to claim 10, further 25comprising: at least one intermediate layer, 65FP19-1195-OOUS-TDK wherein the intermediate layer is disposed between the single crystal substrate and the electrode layer (Wang, intermediate layer 65).

Claim 13
Wang in view of Ifuku discloses the piezoelectric thin film device according to claim 11, further 5comprising: at least one intermediate layer, wherein the intermediate layer is disposed between the electrode layer and the piezoelectric thin film (Wang, intermediate layer 65).  

Claim 15
Wang in view of Ifuku discloses a piezoelectric actuator comprising: the piezoelectric thin film device according to claim 8 (Wang, Fig. 3).  

Claim 2016
Wang in view of Ifuku discloses a piezoelectric sensor comprising: the piezoelectric thin film device according to claim 8 (Wang, Fig. 3).    

Claim 17
Wang in view of Ifuku discloses a piezoelectric transducer comprising: the piezoelectric thin film device according to claim 8 (Wang, Fig. 3).    

Claim 18
Wang in view of Ifuku discloses a hard disk drive comprising a head stack assembly, wherein the head stack assembly comprises a head assembly, and the head assembly comprises the piezoelectric actuator according to claim 15 (Wang, paragraph [0096-0098]).  

Claim 519
Wang in view of Ifuku discloses a printer head comprising the piezoelectric actuator according to claim 15 (Wang, Fig. 3, paragraph [0096-0098]).  

Claim 20
Wang in view of Ifuku discloses an ink jet printer device comprising: the printer head according to claim 19 (Wang, Fig. 16, paragraph [0096-0098]).  

Claims 1, 2, 5, 7, 8-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2015/0364675 (“Wang”) in view of U.S. Patent Pub. 2009/0273257 (“Ifuku”), further in view of U.S. Patent Pub. 2017/0040523 (“Sakai”).
Claim 1014
Wang in view of Ifuku discloses the piezoelectric thin film device according to claim 10, wherein the electrode layer contains a platinum crystal (Wang, paragraph [0039]).  
Wang in view of Ifuku does not appear to explicitly disclose a (002) plane of the platinum crystal is oriented in a normal direction of a surface of the electrode layer, and a (200) plane of the platinum crystal is oriented in an in-plane 15direction of the surface of the electrode layer.
Sakai discloses using a (002) plane of the platinum crystal is oriented in a normal direction of a surface of the electrode layer, and a (200) plane of the platinum crystal is oriented in an in-plane 15direction of the surface of the electrode layer (Sakai, paragraph [0097]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a (002) plane of the platinum crystal is oriented in a normal direction of a surface of the electrode layer, and a (200) plane of the platinum crystal is oriented in an in-plane 15direction of the surface of the electrode layer, as disclosed by Sakai, into the device of Wang in view of Ifuku, for the purpose of promoting lattice matching and orienting the films (Sakai, paragraph [0054]).

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the present application relates in general to a piezoelectric thin film including a specific composition and orientation when incorporated in a piezoelectric actuator. The cited art, U.S. Patent Pub. 2015/0364675 (“Wang”) in view of U.S. Patent Pub. 2009/0273257 (“Ifuku”), further in view of U.S. Patent Pub. 2017/0040523 (“Sakai”), discloses a similar piezoelectric thin film including the specific composition and orientation when incorporated in a piezoelectric actuator.  However, the cited art does not appear to explicitly disclose wherein a three-dimensional coordinate system is composed of 25an X-axis, a Y-axis and a Z-axis; any coordinates in the coordinate system are represented by (X, 63FP19-1195-OOUS-TDK Y, Z); coordinates (x, y, z) in the coordinate system correspond to x, y and z in the chemical formula 1; coordinates A in the coordinate system are (0.300, 0.100, 0.600), 5coordinates B in the coordinate system are (0.450, 0.250, 0.300), coordinates C in the coordinate system are (0.200, 0.500, 0.300), coordinates D in the coordinate system are (0.100, 0.300, 0.600), a triangle coordinate system is a triangle with vertexes at coordinates (1, 0, 0), coordinates (0,1,0), and coordinates (0, 0, 1), X+Y+Z is 1 in the triangle coordinate system, the coordinates (x, y, z,) the coordinates A, the coordinates B, the coordinates C, and the coordinates D are positioned within the triangle coordinate system, and the coordinates (x, y, z) corresponding to z, y, and z in the chemical formula 1 are positioned within a quadrangle with vertexes at the 10coordinates A, the coordinates B, the coordinates C, and the coordinates D, such that the structure and orientation is provided as in the present claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA S LIN/Primary Examiner, Art Unit 2853